Fourth Court of Appeals
                                 San Antonio, Texas
                                      December 28, 2017

                                     No. 04-17-00334-CV

   Louis DORFMAN, K.I. Holdings, Ltd., Sam Myers, JMD Resources, Inc., Billy Cogdell
 Bowden, Barbara Stanfield, Stacey Dorman Kivowitz, Julia Dorfman, Mark Dorfman, Samuel
  Grant Dorfman, Individually and as Independent Executor of the Estate of Sam Y. Dorfma,
                                Appellants (Cross-Appellees)

                                              v.

       VICEROY PETROLEUM, LP, 1776 Energy Partners, LLC and Shirley Wiatrek
                       Appellees (Cross-Appellants),

                 From the 81st Judicial District Court, Karnes County, Texas
                            Trial Court No. 15-08-00185-CVK
                        Honorable Russell Wilson, Judge Presiding


                                        ORDER
   On December 22, 2017, the parties filed an Agreed Motion to Extend Briefing Schedule,
requesting that this court extend the briefing schedule as agreed-upon by the parties. We
GRANT the parties’ motion and set the briefing schedule as follows:

   •   Appellants’ and cross-appellants’ opening briefs are due on or before February 23, 2018;
   •   Appellees’ and cross-appellees’ briefs are due on or before April 9, 2018;
   •   Appellants’ and cross-appellants’ reply briefs are due on or before May 11, 2018.



                                                   _________________________________
                                                   Irene Rios, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 28th day of December, 2017.


                                                   ___________________________________
                                                   KEITH E. HOTTLE,
                                                   Clerk of Court